Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3 December 2020.  In virtue of this communication, claims 1-14 are currently presented in the instant application.  


Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 2/22/2021, 5/28/2021, and 11/17/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/332,946, filed on 12/26/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi (Publication No.: US 2016/0070088 A1) in view of Nomura (Publication No.: US 2013/0278785 A1), Pak (Publication No.: US 2006/0227236 A1), .
With respect to claim 1, Koguchi discloses a folded camera, comprising: 
a lens positioned in an optical path between an optical path folding element (OPFE) (L11 of lens group G1; Fig. 7) and an image sensor (image sensor IS; Fig. 7), 
wherein the OPFE folds light from a first direction to a second direction (Fig. 7, follow optical path O1 to optical path O2).
Koguchi does not explicitly disclose a folded camera wherein the image sensor is wire bonded to a printed circuit board (PCB) with wire bonds located on sides of the image sensor that are substantially parallel to the first direction (in [0032] it states “the image sensor is connected, via a flexible wiring board (not shown), to a drive control circuit of a mobile electronic device (not shown), in which the bending imaging apparatus 10 is incorporated.”).
Koguchi Fig. 7 appears to show, but not label, the circuit wiring board exiting from the front direction of the image sensor and towards the right side.
Nomura teaches a folded camera in a very similar configuration to Koguchi, with an image sensor IS arranged in a similar location on the front side of the device (Fig. 6).  Nomura further explicitly states that the element the image sensor IS is mounted on is circuit board 73 which extends rightward with a flexible wiring board FL ([0060]).  Nomura further discloses that the image sensor is mounted to the circuit board by soldering.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the folded camera of Koguchi by arranging the flexible circuit board behind the image sensor as taught by Nomura as it already appears to be in Koguchi.  In this configuration, the circuit board will not block light directed towards the image sensor, and the connection can be secure as it lies in the same plane as the image sensor.  Furthermore, by using a flexible wiring board for the image sensor the image sensor 
The combination of Koguchi and Nomura does not disclose mounting by wire bonding (Nomura states by soldering).  
Pak teaches a method of wire bonding an image sensor to a printed circuit board (abstract; Fig. 2A).
It would have been further obvious to one of ordinary skill in the art at the time the invention was filed to modify the folded camera of the combination of Koguchi and Nomura by wire bonding instead of soldering as taught by Pak as an alternative way to secure the image sensor to the circuit board.  Pak also teaches how the wire bonding method can be used to miniaturize a camera module even when using a standardized image sensor ([0056]), a desire of Koguchi ([0006]).
It would have been obvious that in this configuration, the wire bonds would be located on the side of the image sensor substantially parallel to the first direction as done in Pak.

With respect to claim 2, the combination of Koguchi, Nomura, and Pak further discloses a folded camera wherein the folded camera has a height in the first direction and wherein the PCB has a PCB height in the first direction that does not exceed the folded camera height (see combination, in all three references the PCB has a height smaller than the entire module height).

With respect to claims 3-6, the combination of Koguchi, Nomura, and Pak does not explicitly disclose a folded camera further comprising a lens positioned in the optical path between the OPFE and the image sensor, wherein the lens has a lens height and wherein the folded camera has a height not exceeding the lens height by more than 800 km.
However, it has been held that making changes in size or proportion is an obvious variant in the prior art of record.  Both Koguchi and Pak’s disclosures are desired to make structural modifications to miniaturize the camera modules, and achieving the claimed heights without compromising the physical structure would be an intended goal of both references.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi, Nomura, and Pak as applied to claims 1-6 above, and further in view of Shabtay et al. (Publication No.: US 2016/0044247 A1, herein known as Shabtay).
With respect to claims 7-14, the combination of Koguchi, Nomura, and Pak does not disclose incorporating the folded camera of claims 1-6 together with a folded or non-folded camera in a multi-aperture camera.
Shabtay teaches a multi-aperature camera with a folded camera module and a normal camera (see Fig. 2A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the folded camera of the combination of Koguchi, Nomura, and Pak by utilizing the folded camera in the dual camera system of Shabtay as a design choice with the advantages of miniaturizing that the combination provides.
While Shabtay discloses one folded and one non-folded camera, it would have also been obvious to one of ordinary skill in the art to utilize two of the folded cameras as taught by the combination as it has been held that a duplication of parts is an obvious variant over the prior art.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldenberg et al. (Publication No.: US 2018/0024329 A1) teaches a dual camera.
Yu et al. (Publication No.: US 2018/0017844 A1) teaches a folded camera system
Shabtay et al. (Publication No.: US 2016/0044250 A1) teaches a dual camera
Suzuka (Publication No.: US 2014/0218799 A1) teaches a folded camera system
Davis (Publication No.: US 2005/0046740 A1) teaches a dual camera system using wire bonding.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
10/22/2022